Exhibit 10.49

 

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS
EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

 

ETHANOL AND DISTILLER’S GRAINS MARKETING AGREEMENT
(HERON LAKE, MINNESOTA)

 

THIS ETHANOL AND DISTILLER’S GRAINS MARKETING AGREEMENT (the “Agreement”) is
dated and made effective as of September 1, 2011 (the “Commencement Date”), by
and between Heron Lake BioEnergy, LLC, a Minnesota limited liability company
(“Producer”), and Gavilon, LLC, a Delaware limited liability company
(“Gavilon”).

 

RECITALS

 

(a)           Producer will produce ethanol (also referred to herein as the
“Ethanol Product”) at its facility located one mile east of Heron Lake,
Minnesota on Highway 60 (the “Plant”);

 

(b)           In the process of producing Ethanol Product, Producer will produce
dried distiller grains (“DDG Co-Product”) at the Plant;

 

(c)           In the process of producing Ethanol Product, Producer will produce
modified wet distiller grains (“WDG Co-Product”) at the Plant;

 

(d)           Gavilon will provide (or assist in providing) Producer with corn
for purposes of producing the Ethanol Product, all in accordance with that
certain Corn Supply Agreement, dated concurrently herewith, by and between
Producer and Gavilon (“Corn Supply Agreement”); and

 

(e)           It is a condition to Producer’s and Gavilon’s obligations to
consummate the Corn Supply Agreement that Producer and Gavilon enter into this
Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the above Recitals, which are incorporated
herein and made a part hereof, and the mutual promises and covenants set forth
herein, and intending to be legally bound, Gavilon and Producer mutually agree
as follows:

 

Article 1
DEFINITIONS

 

1.1                 “Acceptance Deadline” has the meaning provided for in
Section 6.2.1.

 

1.2                 “Actually Placed” or “Actual Placement” means that such
railcars have been delivered to and received by Producer at the Plant.

 

1.3                 “Agreement” means this Ethanol and Distiller’s Grains
Marketing Agreement and any exhibits or schedules attached hereto as the same
may be amended from time to time.

 

1.4                 “Annual Forecast” has the meaning provided for in
Section 4.1.1.

 

--------------------------------------------------------------------------------


 

1.5                 “Bankruptcy” has the meaning provided for in Section 13.1.5.

 

1.6                 “Bid” has the meaning provided for in Section 6.2.1.

 

1.7                 “Business Day” or “Business Days” means the hours from
8:00 a.m. to 5:00 p.m. Central Time excluding Saturdays, Sundays, and scheduled
holidays observed by the Chicago Board of Trade, Chicago, Illinois, USA.

 

1.8                 “Central Time” means the local time in Omaha, Nebraska at
any relevant time, taking into account daylight saving time, if applicable.

 

1.9                 “Change in Control” means a change in the ownership of a
Party, whereby such change results in any person or group (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other
than Project Viking, L.L.C. or any affiliates owned or controlled by Ron and
Diane Fagen with respect to Producer, directly or indirectly, having the ability
to control the governing body of such Party.

 

1.10               “Claims” has the meaning provided for in Section 12.1.

 

1.11               “Commencement Date” has the meaning provided for in the
opening paragraph of this Agreement.

 

1.12               “Confidential Information” has the meaning provided for in
Section 10.1.

 

1.13               “Confirmation” has the meaning provided for in Section 6.2.1.

 

1.14               “Constructively Placed” or “Constructive Placement” means
either: (i) with respect to a loaded shipment of Product by railcars, that such
railcars are located at the Delivery Point in such condition ready for shipment
to or if the Producer’s Constructively Placed designation is unavailable, then
at such nearby location as determined by the railroad, or (ii) with respect to
receipt of railcars for Product loading, that such railcars are located at the
Delivery Point or if the Producer’s Constructively Placed designation is
unavailable, then at such nearby location as determined by the railroad and
within the operating hours specified, in such condition ready for Producer’s use
in fulfilling its obligations hereunder.

 

1.15               “Contract Year” means a period of twelve (12) consecutive
months with the first Contract Year to begin on the Commencement Date.

 

1.16               “Co-Product” means, collectively, the DDG Co-Product and WDG
Co-Product meeting the specifications set forth in Exhibit “B” attached hereto
and incorporated by this reference.

 

1.17               “Corn Supply Agreement” has the meaning provided for in the
Recitals.

 

1.18               “Cross Default” has the meaning provided for in Section 13.4.

 

1.19               “Damages” has the meaning provided for in Section 12.1.

 

1.20               “DDG Co-Product” has the meaning provided for in the
Recitals.

 

1.21               “DDG Co-Product Marketing Fee” has the meaning provided for
in Section 6.3.1.

 

2

--------------------------------------------------------------------------------


 

1.22               “Delivery” means the Product has crossed the point between
the Terminal output apparatus and the intake apparatus of the respective
Transport Carrier.

 

1.23               “Delivery Point” means for Transport Carriers the
location(s) at the Terminal or Plant where Transport Carriers are received for
loading of Product on the respective Transport Carriers, as follows:

 

1.23.1            The Delivery Point for railcar shipments is the railway’s
“Constructively Placed” or “Actually Placed” designation; and

 

1.23.2            The Delivery Point for trucks is the point that the Products
are loaded into the truck from the Plant’s loading facility.

 

1.24               “Delivery Schedule” has the meaning provided for in
Section 5.3.

 

1.25               “Demurrage” means all costs, damages, penalties and charges
resulting from any delay in excess of two (2) business hours in loading of
Product shipments, including, without limitation, any delay related to any
Transport Carrier, as applicable: (i) being incapable of timely loading any
shipment of Product due to mechanical failure or for other reasons, or
(ii) delivering any shipment of Product to an incorrect Delivery Point.

 

1.26               “Designated Logistics Individual” has the meaning provided
for in Section 5.2.

 

1.27               “Designated Pricing Individual” has the meaning provided for
in Section 6.1.

 

1.28               “DOT” means the United States Department of Transportation.

 

1.29               “Ethanol Product” means the product meeting the
Specifications set forth in Exhibit “A” attached hereto and incorporated herein
by this reference.

 

1.30               “Ethanol Marketing Fee” has the meaning provided for in
Section 6.3.1.

 

1.31               “Event of Default” has the meaning provided for in
Section 13.1.

 

1.32               “Fees” has the meaning provided for in Section 6.3.

 

1.33               “Force Majeure” has the meaning provided for in Section 11.2.

 

1.34               “Forward Market Services” has the meaning provided for in
Section 9.1.

 

1.35               “Gavilon Service Fee” has the meaning provided for in
Section 6.3.1.

 

1.36               “Governing Body” means (i) with regard to Ethanol Product
disputes, the American Arbitration Association and (ii) with regard to
Co-Product disputes, the National Grain and Feed Association.

 

1.37               “Governing Body Arbitration Rules” means (i) with regard to
Ethanol Product disputes, the commercial arbitration rules of the American
Arbitration Association and (ii) with regard to Co-Product, the applicable
rules of the National Grain and Feed Association Trade Rules and Arbitration
Rules Booklet, as amended March 5, 2010, and as otherwise amended or restated
from time to time.

 

3

--------------------------------------------------------------------------------


 

1.38               “Initial Term” has the meaning provided for in Section 2.1.

 

1.39               “Invoice” has the meaning provided for in Section 6.5.1.

 

1.40               “Invoice Date” has the meaning provided for in Section 6.5.1.

 

1.41               “Logistics” means activities related to or connected with
either (i) transporting, storing and otherwise handling Product after Delivery
to Gavilon hereunder, or (ii) delivery of Transport Carriers to the Delivery
Point for Product loading.

 

1.42               “Master Agreement” shall mean that certain Master Netting,
Setoff, Credit and Security Agreement, dated concurrently herewith, by and
between Producer and Gavilon.

 

1.43               “Nonconforming Product” has the meaning provided for in
Section 4.3.

 

1.44               “Party” shall mean either Producer or Gavilon, as the context
requires, and “Parties” shall mean both Producer and Gavilon.

 

1.45               “Plant” has the meaning provided for in the Recitals.

 

1.46               “Product” shall mean, collectively, the Ethanol Product and
the Co-Product as defined herein.

 

1.47               “Production Forecast” has the meaning provided in
Section 4.1.2.

 

1.48               “Purchase Price” has the meaning provided for in
Section 6.2.1.

 

1.49               “Renewal Term” has the meaning specified in Section 2.2.

 

1.50               “Specifications” has the meaning provided in Section 4.2.

 

1.51               “Storage Agreement” means that certain Corn Storage
Agreement, dated concurrently herewith, entered into by and between Gavilon and
Lakefield Farmers Elevator, LLC, a Minnesota limited liability company, with
regard to Gavilon’s use of two grain elevators for storage of corn for the
benefit of Producer.

 

1.52               “Storage Costs” means direct or indirect costs incurred by
Gavilon or charged by a third-party for storing Product, together with insurance
and all other charges incurred to third-parties in connection with such storage,
without markup by Gavilon.

 

1.53               “Taxes” has the meaning provided for in Section 6.4.

 

1.54               “Term” has the meaning provided for in Section 2.2.

 

1.55               “Terminal” means the site and facilities of the terminal
operator serving the operations of the Plant.

 

1.56               “Transport Carrier” means railcars or trucks.

 

1.57               “Units” means gallons in the case of Ethanol Product and tons
in the case of Co-Product.

 

4

--------------------------------------------------------------------------------


 

1.58               “WDG Co-Product” has the meaning provided for in the
Recitals.

 

1.59               “WDG Co-Product Marketing Fee” has the meaning provided for
in Section 6.3.1.

 

1.60               “Written” or “in writing” conditions will be satisfied by any
one of the following: email, mail, or facsimile and addressed to the proper
Parties as set forth in Section 15.16, except any written notice required under
Sections 13 and 15 shall be done strictly in accordance with Section 15.16.

 

Article 2
TERM

 

2.1                 Initial Term.  Unless terminated earlier according to its
terms, this Agreement shall be in effect for two (2) years beginning on the
Commencement Date unless extended as set forth in Section 2.2 (the “Initial
Term”).

 

2.2                 Renewal Term.  The Initial Term will automatically be
extended for additional one (1) year periods (each, a “Renewal Term”), unless
either (i) at least six (6) months prior to expiration of the then-current Term,
Gavilon provides written notice to Producer that the Agreement shall terminate
at the end of the then-current Term, or (ii) at least sixty (60) days prior to
expiration of the then-current Term, Producer provides written notice to Gavilon
that the Agreement shall terminate at the end of the then-current Term
(collectively, the Initial Term and any Renewal Term are referred to herein as
the “Term”).

 

Article 3
PRODUCT PURCHASE

 

3.1                 Sale/Purchase.  Subject to the Confirmations referenced in
Section 6.2 and the other terms and conditions herein, on the Commencement Date
and during each Contract Year of the Term, Producer shall sell and make
available for Delivery to Gavilon, and Gavilon shall purchase and take Delivery
of, one hundred percent (100%) of the Product produced at the Plant.  All
Product produced at the Plant shall be subject to the terms of this Agreement. 
Producer hereby represents and warrants that, as of the Commencement Date, it
shall have no obligation or commitment to any third party with respect to the
delivery or sale of Ethanol Product or Co-Product produced at the Plant, and
that any and all such obligations and commitments that existed prior to the
Commencement Date shall have been terminated or otherwise fulfilled without
liability to any Party hereto as of the Commencement Date.  In the event that
the Plant produces other byproducts other than Product and for which a market is
found to exist after the Commencement Date, Producer agrees to give Gavilon
first considerations for marketing such byproducts.  With regard to any such
byproducts, Producer and Gavilon agree to negotiate in good faith to reach a new
agreement, or an amendment to this Agreement, pursuant to which Producer would
sell, and Gavilon would purchase, such byproducts on such economic terms
(including marketing fees) as may be agreed upon by the parties.

 

Article 4
PRODUCT QUANTITY AND QUALITY

 

4.1                 Quantity.  Except as otherwise stated in this Agreement,
Producer shall sell its entire output of Product produced at the Plant to
Gavilon.  For Product sales and purchase planning purposes, Producer shall
provide to Gavilon, in form and substance reasonably

 

5

--------------------------------------------------------------------------------


 

acceptable to Gavilon, its monthly production targets reflected in the then
current Annual Forecast and the Production Forecast in accordance with the
following:

 

4.1.1              Promptly after the Commencement Date, Producer’s monthly
Product production output forecast for the Plant for the Initial Term (the
“Annual Forecast”);

 

4.1.2              On or before the first day of each calendar month during the
Term, monthly updates of the Annual Forecast in writing, by electronic mail or
facsimile (each a “Production Forecast”) concerning operations of the Plant and
activities that relate to the output of Product;

 

4.1.3              On or prior to 10:30 am Central Time of each day of
operation, the estimated daily Product inventory balances of the Plant, Product
production status and Product shipment information in writing or electronically;

 

4.1.4              Promptly after the Commencement Date, and at least forty five
(45) days prior to the beginning of each calendar year during the Term, written
notice of any then-scheduled Plant shutdowns;

 

4.1.5              Prompt written notice, within twenty four (24) hours, of any
event that has resulted or could reasonably be expected to result in an
unscheduled Plant shutdown, suspension or significant decrease in the Plant’s
production of Product that was not reported or anticipated in the Production
Forecasts provided for herein; and

 

4.1.6              Immediately upon request, such other information reasonably
requested by Gavilon.

 

The quantity of each Delivery of Product to Gavilon shall be established by
origin weight or origin metered volume prior to shipment and certified by
Producer as of the time of such weighing or metering.  Producer shall measure
either the weight or the volume of the shipments on scales or metering equipment
calibrated at least once yearly beginning on the Commencement Date during the
Term of this Agreement in accordance with the USDA Grain Inspection, Packers &
Stockyard’s Administration’s applicable standards and which provide both gross
and net 60° Fahrenheit temperature compensated gallons.  Producer’s scales and
metering equipment shall be certified on an annual basis, whereupon Producer
shall provide the certification certificate(s) to Gavilon.  In the event that
the scale or metering equipment at the Plant is deemed faulty or inoperable,
then the quantity of Product shall be established by a replacement scale or
replacement metering system(s) which is/are certified as of the time of such
weighing or metering and which comply with the terms and conditions of this
Agreement and all applicable laws, rules and regulations.  In the event that
either Gavilon or Producer reasonably believes that Producer’s scales or
metering equipment are not working properly, either Party may request that such
scales or metering equipment be tested and re-certified.

 

4.2                 Quality.  Unless otherwise agreed by Gavilon in writing,
Producer represents and warrants that the Product produced at the Plant and
delivered to Gavilon (i) shall be free and clear of all liens and encumbrances,
(ii) shall comply in all material respects with any applicable federal, state,
and local laws, regulations and requirements governing quality, naming, and
labeling of Product, the specifications of which shall be determined by Producer
in its sole discretion, and in the case of Ethanol Product, shall conform to the
specifications set forth in Exhibit “A” attached hereto and in the case of
Co-Product shall conform with the

 

6

--------------------------------------------------------------------------------


 

specifications set forth on Exhibit “B” (the “Specifications”).  The
Specifications shall be deemed modified upon mutual agreement or, without any
further action by either of the Parties hereto, from time to time to conform
with legally mandated standards currently in existence or as modified or
amended.

 

4.2.1              Producer shall provide to Gavilon, on or prior to Delivery of
any Product to Gavilon, a certificate representing an analysis of the Product to
be sold to Gavilon, certifying and evidencing to the reasonable satisfaction of
Gavilon that such Product (i) is free and clear of all liens and encumbrances,
(ii) complies in all material respects with any applicable federal, state, and
local laws, regulations and requirements governing quality, naming, and labeling
of Product, and (iii) conforms to the Specifications.  Producer, at its sole
cost and expense, shall provide or cause to be provided all testing and related
test equipment, which shall be calibrated at least once every six (6) months
during the Term of this Agreement, at or in the vicinity of the Plant to
determine, to Gavilon’s satisfaction, that the Product is compliant with the
Specifications.  Gavilon or Gavilon’s representative shall have the right to
perform, at any time within a reasonable period of time following delivery or
receipt by Gavilon’s customers and at Gavilon’s sole expense, tests to determine
whether or not the Product is in compliance with the Specifications.  If the
Product so tested does not conform to the Specifications, Producer shall
reimburse Gavilon its actual costs in conducting such tests.

 

4.2.2              If Producer knows or reasonably suspects that any of the
Product produced at the Plant is adulterated or misbranded, or does not conform
to any warranty or Specification, Producer shall promptly notify Gavilon to such
effect so that such Product can be tested before entering interstate commerce. 
If Gavilon knows or reasonably suspects that any of the Product produced by
Producer at the Plant is adulterated, misbranded or non-conforming to the
Specifications, then Gavilon may obtain independent laboratory tests of the
Product in question.  If such Product is tested and found to comply with all
warranties and the Specifications made by Producer herein, then Gavilon shall be
responsible for all applicable testing costs; and if the Product is found not to
conform with such warranties and the Specifications, Producer shall be
responsible for all applicable testing costs.

 

4.2.3              Gavilon’s payment for the Product, whether or not in
conformance with this Agreement or any applicable Confirmation, does not
constitute a waiver by Gavilon of Gavilon’s rights in the event the Product does
not comply with the terms of this Agreement.

 

4.2.4              Producer shall, using standard sampling methodology, take an
origin sample of the Product from each source denatured ethanol tank before
loading onto Transport Carrier for Delivery.  Producer shall label such samples
and cross reference them to all Transport Carriers loaded from said tank. 
Unless the Parties agree otherwise, Producer shall store such samples at the
Plant for testing by Gavilon, at Gavilon’s sole discretion, for a period of two
(2) months, at which time Producer may include the sample Product in future
shipments to Gavilon.

 

4.2.5              If requested by Gavilon, Producer shall provide all
information to Gavilon pursuant to this Section 4.2 in electronic form.

 

7

--------------------------------------------------------------------------------


 

4.3                 Nonconforming Product.  In the event the Product delivered
to Gavilon is determined to be nonconforming to the Specifications or otherwise
nonconforming in any material respect to any other representation or warranty
made by Producer herein (the “Nonconforming Product”), Gavilon shall notify
Producer of Gavilon’s rejection (or Gavilon’s customer’s rejection) of such
Nonconforming Product in writing within two (2) Business Days of determining
that such Product is a Nonconforming Product.  Gavilon shall provide a copy of
the certified laboratory report(s) evidencing the nonconformity.  Producer will
then direct Gavilon to either (i) sell the Nonconforming Product at a discounted
price, or (ii) return the Nonconforming Product to Producer, each at Producer’s
sole cost and expense.  Producer shall replace the Nonconforming Product with an
acceptable type and/or quality of Product within two (2) Business Days of
receipt of written notice that the delivered Product is nonconforming.  In the
event Producer is unable to ship the replacement for the Nonconforming Product
within said two (2) day period, Gavilon shall have the option in Gavilon’s sole,
absolute and unreviewable discretion to return the Nonconforming Product,
withhold payment thereof and purchase replacement Product.  Producer will be
responsible for the difference in cost between the higher cost replacement
Product and the cost of Producer’s Product which is the subject of the confirmed
order, and the costs of returning or disposing of any such Nonconforming
Product.  Such costs may include, without limitation, reasonably incurred
Storage Costs or costs reasonably incurred by Gavilon to return such
Nonconforming Product to Producer.  If such Nonconforming Product is sold by
Gavilon at a discount, the Purchase Price payable by Gavilon may be reasonably
adjusted by Gavilon by the amount of such discount, and payment shall be made
according to this Agreement.  In the event that the replacement Product costs
less than the cost of Producer’s Product which is the subject of replacement
(after taking into consideration all costs to obtain such replacement Product),
Producer will receive a credit for any such gain associated with the replacement
Product.

 

In the event that any Product is seized or condemned by any federal or state
department or agency for any reason except noncompliance by Gavilon with
applicable federal or state requirements for shipping the Product, such seizure
or condemnation shall operate as a rejection by Gavilon of the goods seized or
condemned, whereupon: (i) unless otherwise agreed by Gavilon, Gavilon shall have
no responsibility for selling the Nonconforming Product or returning the
Nonconforming Product to Producer, and (ii) title and risk of loss to the
Product shall immediately pass to Producer.  In the event that any Product is
seized or condemned by any federal or state department or agency as set forth in
this paragraph, Producer shall be responsible for all costs incurred by Gavilon
with regard to handling said Nonconforming Product and Gavilon shall have the
right to set off all such amounts in accordance with the terms of the Master
Agreement.  In the event that Gavilon is directed to dispose of the
Nonconforming Products at the direction of any federal or state department or
agency, Gavilon shall coordinate with Producer with regard to the same;
provided, however, Gavilon shall ultimately be responsible for determining how
to comply with such orders and Producer shall ultimately be responsible for all
costs arising therefrom.

 

4.4                 Beginning / Ending Product Purchase / Sale.  Effective as of
the date of this Agreement, Gavilon agrees to purchase all Product currently
owned by Producer and located at the Plant (the “Initial Purchase”) for a price
equal to (i) for Ethanol Product [ * * * ], minus [ * * * ] per gallon, (ii) for
DDG Co-Product, the Purchase Price as determined in Section 6.2.1 and (iii) for
WDG Co-Product, the Purchase Price as determined in Section 6.2.1 (collectively,
the “Initial Purchase Price”).  Gavilon and Producer shall work in good faith to
determine the amount of Product owned by Producer at the Plant as of the
effective date of this Agreement, and after agreeing on such amount Gavilon’s
payment of the Initial Purchase Price to Producer for the Initial Purchase shall
be due two (2) Business Days later.  Upon any termination of this Agreement at
the end of its natural Term (but not due to an event of default), Gavilon shall
sell

 

8

--------------------------------------------------------------------------------


 

any Product then owned by Gavilon and located at the Plant in accordance with
the Purchase Price and Confirmation process set forth in Section 6.2.  Gavilon
and Producer shall work in good faith to determine the amount of Product owned
by Gavilon at the Plant as of the date of such termination, and after agreeing
on such amount the final payment for the Product shall be due on the later of
(i) within two (2) Business Days after the final sale or (ii) the normal timing
for a Payment Date under the Master Agreement.

 

Article 5
DELIVERY, SCHEDULING AND LOGISTICS

 

5.1                 Delivery.  Delivery of Product hereunder shall take place at
the applicable Delivery Point for Product and in accordance with the applicable
Confirmation.

 

5.2                 Designated Logistics Individual.  At all times from the
Commencement Date until the expiration of the Term, Producer shall designate
(and may re-designate from time to time) in writing to Gavilon, a qualified,
full-time, individual for daily operational and Logistics issues who shall
interact directly with Gavilon relating to such matters and shall have full,
binding authority on behalf of Producer for all operational and Logistics
matters with respect to the transactions contemplated herein (the “Designated
Logistics Individual”).

 

5.3                 Delivery Schedule.  The Parties shall jointly develop a
delivery schedule (the “Delivery Schedule”), the format of which will be
mutually agreed upon by the Parties, which will serve as the formal planning
tool for Logistics purposes.

 

5.4                 Gavilon’s Covenants.  Gavilon shall be responsible for the
coordination and management of Logistics which arise after Delivery and for
delivery of Transport Carriers to the Delivery Point for Product loading. 
Except as otherwise stated herein, Gavilon covenants and agrees to:

 

5.4.1              Secure and maintain all necessary agreements, licenses,
documents and contracts related to the transport of the Product from the
Delivery Point;

 

5.4.2              Establish, monitor and communicate Logistics-related data to
Producer as reasonable to ensure the shipment of Product in accordance with the
applicable Delivery Schedule;

 

5.4.3              Except as otherwise expressly provided herein, secure and
supply to Producer in connection with Delivery of Products herein all trucks
(the owner or lessee of which shall be Gavilon and not Producer), and bear all
costs relating to same, and advise Producer on tracking Transport Carriers and
applicable respective estimated times of arrival therefore in an effort to
reduce Demurrage and other costs;

 

5.4.4              Schedule the loading and shipping of all outbound Product
purchased hereunder and shipped by Transport Carrier;

 

5.4.5              Comply in all material respects with all applicable federal,
state, and local laws, regulations and requirements regarding the shipment of
Product from the Plant including, but not limited to, all DOT requirements
relating to the shipment of hazardous materials or otherwise applicable to the
shipment of the Product (e.g., proper paperwork, railcars meeting DOT
requirements, etc.); and

 

9

--------------------------------------------------------------------------------


 

5.4.6              Provide Producer with such accounting, financial and other
information as may be reasonably requested in order for Producer to monitor and
assess Gavilon’s credit status during the Term, provided that Gavilon’s
obligation to provide such information is contingent on Producer signing a
nondisclosure agreement containing terms acceptable to Gavilon in its reasonable
discretion.

 

5.5                 Producer’s Covenants.  Producer shall be responsible for the
coordination and management of transporting, storing and otherwise handling
Product up through completion of Delivery of the Product to Gavilon and, except
as otherwise stated herein, Producer covenants and agrees to:

 

5.5.1              Provide a qualified, full-time, Designated Logistics
Individual for daily shipping, storage, and such matters up through Delivery;

 

5.5.2              Comply in all material respects with all applicable federal,
state, and local laws, regulations and requirements regarding the labeling and
shipment of Product applicable to Producer in connection with Delivery of
Product at the Plant including, but not limited to, all DOT requirements
relating to the labeling and shipment of hazardous materials or otherwise
applicable to the labeling and shipment of the Product (e.g., proper paperwork,
railcars meeting DOT requirements, etc.);

 

5.5.3              Provide to Gavilon and Gavilon’s representatives access to
the Plant in a manner and at all times reasonably necessary and convenient for
Gavilon to take Delivery of the Product;

 

5.5.4              Provide all labor, facilities and equipment necessary to load
the Transport Carriers and consummate Delivery of the Product at no charge to
Gavilon;

 

5.5.5              Handle the Product in a good and workmanlike manner in
accordance with all governmental regulations and in accordance with normal
industry practice;

 

5.5.6              Maintain all loading facilities at the Terminal in a safe
operating condition in accordance with normal industry standards;

 

5.5.7              Prior to Delivery, inspect all applicable Transport Carriers
in accordance with industry standards to ensure that the same are free of debris
and foreign material that are prohibited under applicable laws or industry
standards, free of odor and visually ascertainable contamination, and free of
leaks from the Transport Carrier valves, and immediately notify Gavilon upon the
discovery of or suspicion of the presence of such items to allow the Parties to
coordinate the removal of such contaminants or arrange for substitute
transportation equipment; such inspections shall include, but not be limited to,
ensuring that the Transport Carriers are free and clear of mammalian protein;
and all such inspections shall be documented and reported in accordance with
inspection reports and records as mutually agreed upon by the Parties;

 

5.5.8              Use commercially reasonable efforts to load all Transport
Carriers to full capacity at the Delivery Point.  In the event that a Transport
Carrier is not loaded to full capacity due to Producer’s failure to use such
commercially reasonable efforts, Producer shall pay that portion of freight
charges allocable

 

10

--------------------------------------------------------------------------------


 

to the unused capacity of the applicable Transport Carrier and shall notify
Gavilon within one (1) Business Day of the occurrence of such partial load;

 

5.5.9              Provide, at Producer’s sole cost and expense, storage
capacity for a minimum of ten (10) calendar days production of Product (at
nameplate capacity) at the Plant, in accordance with industry standards and all
applicable state and federal regulations;

 

5.5.10            Provide Gavilon with such accounting, financial and other
information as may be reasonably requested in order for Gavilon to monitor and
assess Producer’s credit status during the Term, provided that Producer’s
obligation to provide such information is contingent on Gavilon signing a
nondisclosure agreement containing terms acceptable to Producer in its
reasonable discretion; and

 

5.5.11            Provide, at Producer’s full cost and expense, all railcars
required or required to meet its obligations hereunder.

 

5.5.12            Provide to Gavilon on a daily basis complete and accurate
reports and downloads of all data related to Product (i) currently existing as
work in process, (ii) produced and/or stored at the Plant and (iii) shipped from
storage at the Plant.

 

5.6                 Producer’s Demurrage Obligations.  Producer shall be
responsible for Demurrage and other applicable freight and storage penalties
which may accrue during the period commencing after the Transport Carriers are
received by Producer (or prevented from being received in accordance with the
most recent Production Forecast) for loading of Product onto the respective
Transport Carriers and ending when Transport Carriers are loaded and ready for
shipment at the Delivery Point, but only to the extent that such penalties arise
as a result of Producer’s conduct in its performance under this Agreement,
including any Production Forecast errors which result in Gavilon sending
Transport Carriers when not needed for Product.

 

5.7                 Notification of Problems with Delivery.  Each Party shall
inform the other Party of any problem regarding any Delivery or shipment of
Product within one (1) Business Day by facsimile or email, and telephone, after
a Party becomes aware of any such problem.  An example of such
problem(s) includes, but is not limited to, a difference in the quantity of the
Delivery of Product from that quantity set out in the applicable Confirmation.

 

Article 6
PRICING AND PAYMENTS

 

6.1                 Designated Pricing Individual.  At all times from the
Commencement Date until the expiration of the Term, Producer shall designate
(and may re-designate from time to time) in writing to Gavilon a qualified,
full-time individual to interact directly with Gavilon for all pricing and
payment matters who shall have full, binding authority on behalf of Producer for
all pricing, billing, and payment matters with respect to the transactions
contemplated herein (the “Designated Pricing Individual”).  The Designated
Logistics Individual and the Designated Pricing Individual may be the same
individual.

 

11

--------------------------------------------------------------------------------


 

6.2                 Confirmation Process.

 

6.2.1              The price for Product sold hereunder (the “Purchase Price”)
shall be based on market-price bids from Gavilon’s customers, less (a) all
documented costs incurred by Gavilon (excluding Gavilon’s customary costs for
operating its business, but including any logistics costs, storage costs and
other fees specifically associated with selling the Product) and (b) the Fees as
described in Section 6.3.  The Purchase Price for Product sold hereunder will be
established through an “offer” and “confirmation” process between both Parties. 
Gavilon will offer market-based Product prices to Producer and Producer shall
timely confirm the offered price, volume and delivery period to establish each
“Confirmation” all as set forth on Exhibit “C” attached hereto.  To the extent
that any terms of any Confirmation conflict with the terms of this Agreement,
the terms of this Agreement shall govern unless both Parties have specifically
expressed their intent in writing to supersede the terms of this Agreement. 
Gavilon agrees to use commercially reasonable best efforts to achieve the
highest Purchase Price available under prevailing market conditions.

 

6.2.2              Producer shall have the right to establish “flat price”
pricing for Ethanol Product and Co-Product for up to [ * * * ] forward on
volumes not to exceed the [ * * * ].  Additionally, Producer shall have the
right to establish (i) “index pricing” for Ethanol Product for up to [ * * * ]
forward and (ii) “flat price” pricing for Ethanol Product and Co-Product for up
to [ * * * ] forward, in each case on volumes not to exceed [ * * * ]; provided,
however, Producer must [ * * * ].  Any forward sales shall be subject to (i) the
offsetting rights outlined in the Master Agreement and (ii) the net
mark-to-market balance of the then-existing forward contracts being within the
tolerance set by Gavilon’s credit department.  In the event that this Agreement
is terminated in accordance with Section 13.5 or Section 13.6 below, all open
contracts which comply with the terms of this Section 6.2.2 shall be honored by
the Parties (subject to the rights and obligations of the Parties as set forth
in Article 13 below).

 

6.2.3              To the extent that Producer obtains a more favorable bid or
price quote for the Product (the “Favorable Terms”) from a third-party (but on
terms that are otherwise customary and comparable to those set forth herein),
Producer shall give oral or written notice to Gavilon of the Favorable Terms,
including the Product quantities and specifications.  Gavilon has the right (but
not any requirement) to match the Favorable Terms and purchase the Product from
Producer.  If Gavilon does not provide oral confirmation (followed by written
notice) to Producer of Gavilon’s agreement to purchase Product at the Favorable
Terms within a reasonable time after Producer’s notice to Gavilon, the sole
remedy of Producer shall be for Producer to directly sell the applicable Product
on the Favorable Terms to the third-party.  As of the date of this Agreement,
Gavilon and Producer each anticipate that Gavilon shall have the ability to
determine whether or not to match the Favorable Terms during (or within ten
minutes after) any phone call received from Producer to discuss such Favorable
Terms.  If Gavilon elects not to match the Favorable Terms pursuant to this
Section 6.2.3, Gavilon shall not receive any Fees on such third-party
transaction but shall have the option to provide services for Logistics in
regard to the third party transaction at Gavilon’s then-current rates.

 

12

--------------------------------------------------------------------------------


 

6.3                 Fees.  In consideration for Gavilon’s agreement to purchase
Product hereunder, and other obligations contained herein, Producer shall deduct
from the Purchase Price for all Product sold to Gavilon under this Agreement the
following (collectively, the “Fees”):

 

6.3.1              A marketing fee equal to (i) [ * * * ] of the applicable sale
price of the Ethanol Product, with a minimum fee of [ * * * ] per gallon and a
maximum fee of [ * * * ] per gallon (“Ethanol Marketing Fee”), (ii) [ * * * ] of
the applicable sale price for DDG Co-Product, with a minimum fee of [ * * * ]
per ton (“DDG Co-Product Marketing Fee”), and (iii) [ * * * ] of the applicable
sale price for WDG Co-Product, with a minimum fee of [ * * * ] per ton (“WDG
Co-Product Marketing Fee”, and collectively with the Ethanol Marketing Fee and
DDG Co-Product Marketing Fee, the “Gavilon Service Fee”).

 

6.3.2              In the event a Gavilon railcar is used to transport Product
from the Plant, then Producer shall reimburse Gavilon for the then-applicable
lease cost for said railcar computed on the number of days the railcar is
utilized by Producer (or a third party transporting Product for Producer in
accordance with Section 6.2.3 above).  Any lease fees for Gavilon railcars shall
be invoiced by Gavilon and paid by Producer in accordance with Gavilon’s
then-current invoice policy.

 

6.4                 Taxes.  Producer shall pay or cause to be paid all valid
levies, assessments, duties, rates and taxes (together “Taxes”) on Product sold
to Gavilon hereunder that arise prior to, or at the time and as a result of, the
sale of such Product to Gavilon.  Gavilon shall pay or cause to be paid all
Taxes, including fuel or excise Taxes, on Product that arise after the sale of
Product by Producer to Gavilon hereunder.  Any and all state or federal tax,
production, investor, or U.S. excise credits, any and all emissions credits,
other government incentives or credits or benefits relating to the production of
Product or the sale thereof to Gavilon, shall inure solely to the benefit of
Producer.

 

6.5                 Billing and Payment.

 

6.5.1              Invoice.  Within one (1) Business Day of Delivery of Product
to Gavilon (the “Invoice Date”), Producer will provide an invoice to Gavilon, in
writing or electronically, setting forth the net amounts due from Gavilon with
respect to such Delivery of Product after deducting the applicable Fees (the
“Invoice”).

 

6.5.2              Payment Due.  Subject to the receipt of the invoice described
in Section 6.5.1, Gavilon shall issue payment for the net amount due to Producer
in accordance with the Master Agreement.

 

Article 7
REPRESENTATIONS AND WARRANTIES

 

7.1                 Representations, Warranties and Covenants.  Producer and
Gavilon each represent, warrant and covenant to the other that:

 

7.1.1              Such Party is duly organized, validly existing, and in good
standing under the laws of the state of its formation, has registered as a
foreign entity in those jurisdictions where such registration is required, and
has the power and authority to own and operate its properties and to carry on
its business as now being conducted;

 

13

--------------------------------------------------------------------------------


 

7.1.2              Such Party is duly authorized to execute and deliver this
Agreement and any Confirmations, perform the covenants contained herein and
therein, to consummate the transactions contemplated hereby, and to execute,
deliver and perform all documents and instruments to be executed and delivered
by such Party pursuant hereto, and all required action in respect to the
foregoing has been taken by such Party;

 

7.1.3              When executed and delivered, this Agreement, any
Confirmations, and all of the documents and instruments described herein and
therein, will constitute valid and binding obligations of the Parties thereto,
enforceable against the Parties, in accordance with their respective terms;

 

7.1.4              The execution and delivery of this Agreement and any
Confirmations, and the performance of or compliance with the terms and
provisions of this Agreement and any Confirmations will not conflict with, or
result in a breach of, a default under, or accelerate any agreement, lease,
license, undertaking or any other instrument or obligation of any kind or
character to which such Party is a party or by which such Party or the Product
may be bound, and will not constitute a default thereunder or result in the
declaration or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the Product;

 

7.1.5              Except as set forth in Section 15.2, it (i) has not assigned,
transferred, created or permitted to exist any lien or other encumbrance on, or
otherwise disposed of, or purported to assign, transfer, create or permit to
exist any lien or other encumbrance on, or otherwise dispose of any of its
rights to any amounts that may be owed to it under this Agreement to any
third-party, and (ii) covenants that, so long as this Agreement is in effect, it
will not assign, transfer, create or permit to exist any lien or other
encumbrance on, or otherwise dispose of or purport to assign, transfer, create
or permit to exist any lien or other encumbrance on, or otherwise dispose of any
of its rights to any amounts that may be owed to it under this Agreement, to any
third-party;

 

7.1.6              It is not relying upon any representations of the other
Party, other than those expressly set forth in (i) this Agreement or any
Confirmation issued pursuant thereto, (ii) the Master Agreement, (iii) the
Storage Agreement and (iv) the Corn Supply Agreement; and

 

7.1.7              It has entered into this Agreement with a full understanding
of the material terms and risks of the same, and it is capable of assuming those
risks.

 

Article 8
POSSESSION AND TITLE

 

8.1                 Title; Risk of Loss.  The Product to be sold by Producer
shall be delivered FOB the Delivery Point; provided that (i) title to and
possession of the Product meeting the Specifications and delivered according to
this Agreement shall transfer from Producer to Gavilon at the point when such
Product leaves Producer’s manufacturing process and enters into the storage
process, whereby title to and possession of Ethanol Product shall transfer at
the point of the Ethanol Product entering Tank No. 8422 and Tank No. 8423 at the
Plant and title to and possession of Co-Product shall transfer at the point of
the DDG Co-Product reaching flat storage and the WDG Co-Product reaching the
modified pad, and (ii) risk of loss or damage to the Product meeting the
Specifications and delivered according to this Agreement shall transfer

 

14

--------------------------------------------------------------------------------


 

from Producer to Gavilon at Delivery of the Product.  Until such times as
specifically set forth in the prior sentence, Producer shall be deemed to be in
control of, and in possession of, and shall have title to and risk of loss of
and in the Product.  Notwithstanding anything herein to the contrary, in the
case of Product rejected as Nonconforming and returned to Producer pursuant to
Section 4.3 by Gavilon, the title and risk of loss to such Product shall pass to
Producer promptly upon the written notice of rejection thereof by Gavilon (or
Gavilon’s customer) provided to, and received by, Producer.

 

8.2                 Responsibility for Product.  Gavilon shall have no
responsibility or liability with respect to any Product delivered under this
Agreement until Delivery.  Without prejudice to Gavilon’s right to reject
Nonconforming Product as set forth in Section 4.3 and without affecting
Producer’s liability for the Delivery of Nonconforming Product, Producer shall
have no responsibility or liability with respect to the Product after Delivery
or on account of anything which may be done or happen to arise with respect to
such Product after such Delivery except as otherwise expressly provided for
herein.

 

Article 9
FORWARD MARKET SERVICES

 

9.1                 Services.  During the Term and for no additional cost to the
Producer, Gavilon will (i) review Product positions and current market
conditions relating to purchases of Product, (ii) provide basis quotes, index
quotes and price quotes for nearby and forward markets on an as needed and
requested by Producer basis if available in the market, and (iii) provide
Producer with daily mark-to-market position reporting for all fixed price and
open positions for the activities at the Plant, each for the purpose of
supporting Producer’s risk management policies (the “Forward Market Services”).

 

9.2                 No Liability.  Gavilon and Producer acknowledge that Product
markets are volatile and subject to events over which neither Gavilon nor
Producer have any control.  Producer acknowledges that (i) any provision of
Forward Market Services by Gavilon is provided as a courtesy to Producer at no
charge and is for informational purposes only and (ii) any decisions concerning
Producer’s risk management strategies and the implementation of such strategies
by it, are and will be made solely by Producer and are the sole responsibility
of Producer.  Gavilon is not responsible for any losses, liabilities, costs, or
expenses incurred by Producer or entitled to any gains of Producer, resulting
from any Forward Market Services supplied by Gavilon.  IN NO EVENT SHALL GAVILON
OR PRODUCER BE LIABLE TO THE OTHER PARTY FOR ANY DAMAGES OF ANY
NATURE, INCLUDING BUT NOT LIMITED TO, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR
SPECIAL DAMAGES, LOSS OF BUSINESS EXPECTATIONS OR PROFITS OR BUSINESS
INTERRUPTIONS, ARISING IN ANY WAY OUT OF THE PROVISION OF THE FORWARD MARKET
SERVICES.

 

Article 10
CONFIDENTIALITY

 

10.1               Confidential Information.  For purposes of this Agreement,
the term “Confidential Information” shall mean any information which is
disclosed by one Party to the other pursuant to this Agreement and which is
oral, written, graphic, machine readable or other tangible form, whether or not
marked or identified as confidential or proprietary.  Confidential Information
shall not include any information which is (a) already known to the recipient,
(b) already in the public domain, (c) lawfully disclosed to it by a third party,
or (d) legally required to be disclosed by the recipient.

 

15

--------------------------------------------------------------------------------


 

10.2               Producer Nondisclosure.  Producer acknowledges that, by
reason of this Agreement, it may become privy to Confidential Information
belonging to Gavilon.  With the exception of its investors, legal advisors,
financial advisors, accountants and/or lenders, their agents, representatives,
or employees (hereinafter “Producer’s Parties”), Producer shall not, without the
prior written consent of Gavilon, or except as otherwise required by law,
disclose to any third parties or use for Producer’s own benefit any Gavilon
Confidential Information, except for the intended use pursuant to this
Agreement.  Producer shall inform any of Producer’s Parties and any consented-to
third parties to whom Producer intends to disclose Confidential Information of
the confidential nature of such Confidential Information and shall ensure that
such persons are bound by confidentiality obligations similar to those set forth
herein.  The confidentiality obligations hereunder shall survive until the later
of any expiration or termination of this Agreement and the Master Agreement for
a period of two (2) years thereafter.  Notwithstanding the foregoing, Producer
may disclose the provisions of this Agreement to Producer’s Parties provided
such parties have agreed in writing to be bound by the confidentiality
obligations of this Article 10.

 

10.3               Gavilon Nondisclosure.  Gavilon acknowledges that, by reason
of this Agreement, it may become privy to Confidential Information belonging to
Producer.  Gavilon shall not, without the prior written consent of Producer,
disclose to any third parties any such Confidential Information.  The
confidentiality obligations hereunder shall survive any expiration or
termination of this Agreement for a period of two (2) years.

 

10.4               Term of Confidentiality Agreement.  The Parties hereby agree
that the term of any Confidentiality Agreement previously entered into by and
between the Parties, or by the Producer for the benefit of Gavilon, is hereby
extended, and shall remain the binding obligation of Producer until the later of
(i) the expiration of such Confidentiality Agreement in accordance with its
terms, or (ii) two (2) years following the expiration of the Term of this
Agreement, and further agree that the provisions of this Article 10 shall
supersede over any conflicting provisions contained in such Confidentiality
Agreement(s).

 

Article 11
FORCE MAJEURE

 

11.1               Force Majeure.  In the event either Party hereto is rendered
unable by reason of Force Majeure to carry out its obligations under this
Agreement, upon such Party giving written notice of such Force Majeure to the
other Party as soon as possible after the occurrence of the cause relied on, the
obligations of the Party giving such notice, so far as they are affected by
Force Majeure, shall (except as otherwise provided in Article 13) be suspended
during the continuance of any inability so caused, but for no longer period, and
such cause shall, so far as reasonably possible, be remedied with all reasonable
dispatch.

 

11.2               Definition of Force Majeure.  The term “Force Majeure,” as
used in this Agreement, shall mean any cause not reasonably within the control
of the Party claiming suspension and which, by the exercise of commercially
reasonable efforts, such Party is unable to prevent or overcome.  Such term
shall include, but not be limited to: acts of God, acts of the public enemy
(including terrorism), wars, blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, floods, tornadoes, storms, washouts
or other inclement weather resulting in a delay of the movement, loading or
off-loading of Transport Carriers, or the inability of Producer or Gavilon to
sell or resell the Product due to governmental action or embargo, all of which
shall be beyond the reasonable control of the Party claiming Force Majeure.  In
no event shall Force Majeure include any economic or commercial changes or
events affecting the

 

16

--------------------------------------------------------------------------------


 

purchase, sale, transport or production of Product, except to the extent that
such economic or commercial changes or events result from any of the foregoing
Force Majeure causes.

 

11.3               Sale of Product Upon Gavilon Claim of Force Majeure.  If
Gavilon is the Party claiming Force Majeure, Producer may, upon written notice
to Gavilon, sell the Product to third-parties during the duration of the Force
Majeure event, but only to the extent of Gavilon’s inability to perform or
Gavilon’s delay in performance of this Agreement.  The sole remedy of Producer
during any Force Majeure event claimed by Gavilon shall be for Producer to
directly sell the applicable Product to third parties during the duration of the
Force Majeure event.

 

Article 12
INDEMNITY AND LIMITATIONS ON LIABILITY

 

12.1               Indemnification by Producer.  Except as may be otherwise
provided in this Agreement, Producer shall indemnify, defend and hold harmless
Gavilon, its affiliates and their respective officers, directors, employees,
agents, members, managers, shareholders and representatives from and against any
and all claims, liabilities, actions, losses, damages, fines, penalties, costs
and expenses including reasonable attorneys’ fees (collectively “Damages”)
actually suffered by Gavilon resulting from or arising in connection with claims
(x) for personal injury or tangible or real property damages, or (y) by third
parties, in either case to the extent arising out of (a) any gross negligence or
willful misconduct of Producer or any of its officers, directors, employees,
agents, representatives and contractors hereunder; or (b) any breach of this
Agreement by Producer (collectively “Claims”).

 

12.2               Indemnification by Gavilon.  Except as may be otherwise
provided in this Agreement, Gavilon shall indemnify, defend and hold harmless
Producer, its affiliates and their respective officers, directors, employees,
agents, members, managers, shareholders and representatives from and against any
and all Damages actually suffered by Producer resulting from or arising in
connection with claims (x) for personal injury or tangible or real property
damages, or (y) by third parties, in either case to the extent arising out of
(a) any gross negligence or willful misconduct of Gavilon or any of its
officers, directors, employees, agents, representatives and contractors
hereunder; or (b) any breach of this Agreement by Gavilon.

 

12.3               Limitation of Liability.  IN NO EVENT SHALL PRODUCER OR
GAVILON BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY, OR SPECIAL DAMAGES, LOSS OF BUSINESS EXPECTATIONS OR LOST PROFITS OR
BUSINESS OR PLANT INTERRUPTIONS OR SHUT-DOWN COSTS ARISING IN ANY WAY OUT OF
THIS AGREEMENT OR ANY BREACH OF THIS AGREEMENT.  Under no circumstances (other
than for willful misconduct or fraud) will either Party be liable to the other
for damages for breach that collectively arise under this Agreement, the Storage
Agreement and the Corn Supply Agreement and exceed the total amount of
$1,000,000 ; provided, however, that such limitations shall not apply with
respect to (a) the payment by Gavilon for Product received hereunder, (b) the
obligation of Producer to reimburse Gavilon for payments in respect of
Nonconforming Product, (c) third-party claims involving personal injury or
property damage asserted under Section 12.1 or 12.2 above, or (d) damages
covered by the insurance requirements specified below.  In the event that
damages exceed such limitation, the sole remedy of the damaged Party with
respect to such excess damages shall be to terminate this Agreement.

 

17

--------------------------------------------------------------------------------


 

Article 13
DEFAULT AND TERMINATION

 

13.1               Event of Default.  An “Event of Default” shall mean, in
addition to the other matters described in this Article 13, with respect to a
Party, the occurrence of any of the following events:

 

13.1.1            The failure to make, when due, any payment required pursuant
to this Agreement;

 

13.1.2            Any representation or warranty made by such Party herein is
false or misleading in any material respect when made or when deemed made;

 

13.1.3            The failure to perform any material covenant, condition, or
obligation set forth in this Agreement;

 

13.1.4            Producer’s failure to operate the Plant for a period of thirty
(30) consecutive days (unless such shut-down is part of normal maintenance or
any Plant upgrades as reflected in an Annual Forecast) or the monthly production
of Product is less than seventy-five percent (75%) of the amount previously
forecast by Producer;

 

13.1.5            Either party directly or indirectly, including by operation of
law, transfers, assigns, sells, or disposes of all or substantially all of its
assets or any rights or obligations under this Agreement, without the prior
written consent of the other party, which shall not be unreasonably withheld,
except to the extent such transfer, assignment, sale or disposition is otherwise
specifically permitted by clause (iii) of Section 15.2.1 of this Agreement;

 

13.1.6            Any Party herein shall (i) become subject to any foreclosure
proceeding by such Party’s primary lender or other material creditor(s), or
(ii) become insolvent, or shall suffer or consent to or apply for the
appointment of a receiver, trustee, custodian or liquidator of itself or any of
its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors; any Party
hereunder shall file a voluntary petition in bankruptcy, or seek reorganization,
in order to effect a plan or other arrangement with creditors or any other
relief under the Bankruptcy Code, Title 11 of the United States Code, as amended
or recodified from time to time, or under any state or federal law granting
relief to debtors (collectively “Bankruptcy”); or

 

13.1.7            Any Party herein shall default on any payment obligation with
such Party’s primary lender or other material creditor(s), or such other Party
has received notice of acceleration or demand for payment from such Party’s
primary lender or any other material creditor(s), and such payment obligation
default is not cured or the primary lender or material creditor does not forbear
such payment obligation default, acceleration or demand for payment within ten
(10) days following such default or notice.

 

13.2               Right to Cure.  If an Event of Default is not cured within
fifteen (15) days (or two (2) Business Days with respect to clause 13.1.1) after
receipt of a notice thereof from the non-defaulting Party, the non-defaulting
Party may, at any time after the applicable cure period,

 

18

--------------------------------------------------------------------------------


 

terminate this Agreement by written notice.  Notwithstanding the foregoing
provision, no cure period shall apply to Bankruptcy and Producer or Gavilon may,
upon the occurrence of Bankruptcy of the other Party, immediately suspend
further performance under this Agreement, with or without giving notice of such
default or notice of termination.

 

13.3               Non-Waiver of Future Default.  No waiver by either Party of
any Event of Default by the other Party in the performance of any of the
provisions of this Agreement, the Corn Supply Agreement or Master Agreement will
operate or be construed as a waiver of any other or future default or defaults,
whether of a like or of a different character.

 

13.4               Cross Default.  The occurrence and continuance of an Event of
Default under this Agreement, the Storage Agreement, the Corn Supply Agreement
or Master Agreement, now existing or entered into hereafter, shall constitute,
at the election of the non-defaulting Party, in its sole, absolute and
unreviewable discretion, an Event of Default under this Agreement, the Storage
Agreement, the Corn Supply Agreement or Master Agreement, or combination of such
agreements (together the “Cross Default”).  A waiver of a Cross Default by the
non-defaulting Party pursuant to this Section 13.4 shall not operate or be
construed as a waiver of any other Event of Default or Cross Default.

 

13.5               Termination by Mutual Agreement.  This Agreement may be
terminated upon mutual written agreement between the Parties.

 

13.6               Termination for Force Majeure.  In the event that Force
Majeure shall continue for a period of ninety (90) days from the date the Party
claiming relief due to Force Majeure gives the other Party notice thereof, the
Party not claiming such relief shall have the right to terminate this Agreement
by furnishing written notice to the Party claiming Force Majeure relief, with
termination effective upon the expiration date of such ninety (90) day period. 
Upon such termination, each Party shall be relieved from its respective
obligations, except for obligations for payment of monetary sums which arose
prior to the event of Force Majeure and obligations pursuant to Article 10 and
Section 13.7 herein.

 

13.7               Rights and Obligations on Termination or Default.  Upon
termination of, or default under, this Agreement, whether contained in this
Article 13 or otherwise contained in this Agreement:

 

13.7.1            Any rights of Gavilon or Producer to payments accrued through
termination of this Agreement shall remain in effect and, unless otherwise
specified herein, all payments and monetary obligations of the respective
Parties required pursuant to this Agreement shall be made pursuant to this
Agreement or the Master Agreement, as applicable.

 

13.7.2            In addition to other remedies available, if Producer defaults
in Producer’s obligation to deliver Product under Confirmed Orders, then Gavilon
may, but shall not be obligated to, “cover” by purchasing Product from third
parties.  Producer shall pay to Gavilon the amount, if any, by which the cost of
such third-party Product including all reasonable costs and expenses associated
with the purchase of Product from third parties plus a Gavilon Service Fee for
such amounts of Product purchased, exceeds the Purchase Price of Product. 
Payments due and owing under this Section 13.7.2 shall be made pursuant to this
Agreement or the Master Agreement, as applicable.

 

19

--------------------------------------------------------------------------------


 

13.7.3            In addition to other remedies available, if Gavilon defaults
in Gavilon’s obligation to purchase Product under any Confirmation, Producer
may, but shall not be obligated to, “cover” by selling its Product to third
parties.  Gavilon shall pay to Producer the amount, if any, by which the
Purchase Price of such Product plus other reasonable costs and expenses
associated with Producer’s sale of Product to third parties exceeds the net
price to such third party.  Payments due and owing under this Section 13.7.3
shall be made pursuant to this Agreement. In the event that Gavilon fails to
purchase all of the Product included in the Production Forecast or otherwise
actually produced by Producer, then Producer may sell such Product not purchased
by Gavilon to third-parties but only to the extent of Gavilon’s failure to
purchase such Product and without any liability to Gavilon hereunder (but
subject to either Party’s rights as set forth in Sections 13.1 and 13.2).

 

13.8               Cumulative Rights and Remedies.  The rights and remedies
under this Article 13 are cumulative and not exclusive.  Upon default (whether
or not an Event of Default) or termination, the non-defaulting Party shall
additionally have such other and further rights as may be provided at law or in
equity, including all rights of set-off as contained in this Agreement or the
Master Agreement, as applicable, and such rights may be exercised in such order
and combination as the non-defaulting Party may determine.

 

Article 14
INSURANCE

 

14.1               Insurance Requirements.  Producer and Gavilon shall be
required to purchase, maintain and provide proof (via Certificate of Insurance)
of the insurance set forth on Exhibit “D”.

 

Article 15
MISCELLANEOUS

 

15.1               No Press Releases or Public Announcements.  Except as
otherwise mandated by applicable law, no Party may issue, or otherwise permit to
be issued, any press release or other public announcement relating to the
subject matter or existence of this Agreement without the prior written approval
of the other Party, which approval may be withheld in such Party’s sole
discretion.  Additionally, the Parties acknowledge that a Confidentiality
Agreement, as described in Section 10.4 above, may have been entered into
between the Parties relating to the transactions contemplated herein.  For
purposes hereof, the Parties agree and acknowledge that the mere existence of
this Agreement shall be deemed confidential information, without regard to
whether such a Confidentiality Agreement has been entered into, and shall not be
disclosed, except as otherwise specifically permitted hereunder, without the
prior written consent of Gavilon or Producer, which consent shall not be
unreasonably withheld.

 

15.2               Assignment.

 

15.2.1            Neither Party may assign any of its rights or obligations
under this Agreement without the prior written consent of the other Party, not
to be unreasonably withheld.  A Change in Control of Producer or Gavilon shall
be construed to be an assignment for purposes of this Section.  The above
notwithstanding: (i) Gavilon may, without the need for consent from Producer,
(A) transfer, sell, pledge, encumber or assign this Agreement, including the
revenues or proceeds hereof, in connection with any financing arrangements, and

 

20

--------------------------------------------------------------------------------


 

(B) transfer or assign this Agreement to an affiliate; and (ii) Producer may,
without the need for consent from Gavilon, transfer, sell, pledge, encumber or
assign this Agreement, including the revenues or proceeds hereof, in connection
with any financing arrangements. In the event the Plant is sold by Producer,
Producer shall assign this Agreement to the purchaser of the Plant and require
the purchaser to assume all of Producer’s obligations hereunder, provided that
such purchaser is reasonably acceptable to Gavilon.  No such assignment shall in
any way relieve the assigning Party from liability for full performance
hereunder.  It is further agreed that no such assignment shall be permitted
unless the Master Agreement and all other agreements referenced therein are
similarly assigned in accordance with their terms.

 

15.2.2            Cumulative Remedies.  Unless otherwise specifically provided
in this Agreement, the rights, powers and remedies of each of the Parties
provided in this Agreement are cumulative and the exercise of any right, power
or remedy under this Agreement does not affect any other right, power or remedy
that may be available to either Party under this Agreement or otherwise at law
or in equity.

 

15.3               Records.  Producer and Gavilon will each establish and
maintain at all times, true and accurate books, records and accounts relating to
their own transactions under this Agreement in accordance with generally
accepted accounting principles applied consistently from year to year in
accordance with good industry practices.  These books, records and accounts will
be preserved by the applicable Party for a period of at least one (1) year after
the expiration of the term of this Agreement, but in no event longer than seven
(7) years from the date of creation.

 

15.4               Audit of Records.  Upon five (5) Business Days notice and
during normal business hours, each Party or its designated auditor has the right
to inspect or audit the books, records and accounts of the other Party relating
solely to the transactions in this Agreement, provided the right to inspect or
audit shall be limited to two (2) calendar years following the completion of any
delivery of Product.  Each Party’s audit rights as set forth in this
Section 15.4 shall survive the termination of this Agreement for a period of two
(2) years following such termination.  Any error or discrepancy detected which
has led to an overpayment or an underpayment between the Parties shall be
corrected by an appropriate balancing payment to the underpaid Party or by a
refund by the overpaid Party.  Such balancing payment or refund shall be made on
the first payment date thereafter arising under the Master Agreement.

 

15.5               Dispute Resolution.

 

15.5.1            Dispute Notice.  The Parties shall make a diligent, good faith
attempt to resolve all disputes before either Party commences arbitration with
respect to the subject matter of any dispute.  If the representatives of the
Parties are unable to resolve a dispute within forty five (45) days after either
Party gives written notice to the other of a dispute, either Party may, by
sending a dispute notice to the other Party, submit the dispute to binding
arbitration in accordance with the Governing Body Arbitration Rules, except as
such Governing Body Arbitration Rules may be modified by this Agreement.

 

15.5.2            Appointment of Arbitrators.  An arbitration committee shall be
appointed pursuant to the Governing Body Arbitration Rules unless the Parties
otherwise agree to some other method of selecting one or more arbitrators.

 

21

--------------------------------------------------------------------------------


 

15.5.3                                     Location.  The site of the
arbitration shall be determined by the Governing Body, unless otherwise agreed
by the Parties.

 

15.5.4                                     Diligence; Remedies.  The Parties
shall diligently and expeditiously proceed with arbitration.  The
arbitrator(s) shall decide the dispute by majority of the arbitrators (if
applicable).  The arbitrator(s) shall be instructed to render a written decision
within forty five (45) days after the conclusion of the hearing or the filing of
such briefs as may be authorized by the arbitrator(s), subject to any reasonable
delay due to unforeseen circumstances.  Except to the extent the Parties’
remedies may be limited by the terms of this Agreement, the arbitrator(s) shall
be empowered to award any remedy available under the laws of the State of
Nebraska including, but not limited to, monetary damages and specific
performance.  The arbitrator(s) shall not have the power to amend or add to this
Agreement.  The award of the arbitrator(s) shall be in writing with reasons for
such award and signed by the arbitrator(s).  Any award rendered shall be final
and binding.  Judgment rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.

 

15.5.5                                     Waiver of Appellate Review;
Enforcement.  The Parties hereby waive any rights to appeal or to the review of
such award by any court or tribunal.  The Parties further undertake to carry out
without delay the provisions of any arbitral award or decision, and each agrees
that any such award or decision may be enforced by any competent tribunal.

 

15.5.6                                     Costs of Arbitration.  The costs of
such arbitration shall be determined by and allocated between the Parties by the
arbitral tribunal in its award.

 

15.5.7                                     Independent Agreement.  This
Section 15.5 constitutes an independent contract between the Parties to,
pursuant to the Governing Body Arbitration Rules (except as said Governing Body
Arbitration Rules are modified by the express terms of this Agreement),
arbitrate all disputes between the Parties related to this Agreement, including,
without limitation, disputes regarding the formation of contract(s) and whether
either Party is entitled to quasi-contractual or quantum merit recovery from the
other Party.

 

15.5.8                                     Continuation of Performance.  Unless
otherwise agreed in writing or as otherwise set forth in this Agreement, the
Parties shall each continue to perform their respective obligations hereunder
during any proceeding by the Parties in accordance with this Section 15.5.

 

15.6                                              Inurement.  This Agreement
will inure to the benefit of and be binding upon the respective successors and
permitted assigns of the Parties, and Producer shall cause the same to be
assumed by and to be binding upon any successor owner or operator of the Plant,
provided that such successor or assign is reasonably acceptable to Gavilon.

 

15.7                                              Entire Agreement.  This
Agreement, together with the agreements referred to herein as executed pursuant
hereto, including the Storage Agreement, Corn Supply Agreement and Master
Agreement and any confidentiality or nondisclosure agreements previously
executed by the Parties in connection herewith, constitutes the entire Agreement
between the Parties with respect to the subject matter contained herein and any
and all previous agreements, written or oral, express or implied, between the
Parties or on their behalf relating to the matters contained herein shall be
given no effect.

 

22

--------------------------------------------------------------------------------


 

15.8                                              Amendments.  There will be no
modification of the terms and provisions hereof except by the mutual agreement
in writing signed by the Parties.  Any attempt to so modify this Agreement in
the absence of such writing signed by the Parties shall be considered void and
of no effect.

 

15.9                                              Governing Law.  The Agreement
will be interpreted, construed and enforced in accordance with the procedural,
substantive and other laws of the State of Nebraska without giving effect to
principles and provisions thereof relating to conflict or choice of law even
though one or more of the Parties is now or may do business in or become a
resident of a different state.  Subject to Section 15.5, all disputes arising
out of this Agreement shall be resolved exclusively by state or federal courts
located in Omaha, Nebraska, and each of the Parties waives any objection that it
may have to bring an action in any such court.

 

15.10                                        Setoff.  In addition to, and
without limitation of, any rights hereunder, if Producer becomes insolvent,
however evidenced, or upon any Event of Default on the part of Producer, and
Producer fails to cure the Event of Default as permitted by Section 13.2 of this
Agreement, within the applicable period specified therein, then any and all
amounts due and owing by Producer may be applied by Gavilon toward the payment
of amounts due and owing to Producer.  This right of setoff shall be without
prejudice and in addition to any right of setoff, net income, recoupment, a
combination of accounts, lien, charge or the right to which Gavilon is at any
time otherwise entitled (whether by operation of law, by contract or
otherwise).  If an amount is unascertained, Gavilon may reasonably estimate the
amount to be set-off.

 

15.11                                        Forward Contract/Forward Contract
Merchants.  The Parties agree that each of them is a forward contract merchant
as set forth in 11 U.S.C. §101(26).  The Parties also agree that this Agreement
is a forward contract as defined in 11 U.S.C. §101(25).  The payments and
transfers described herein shall constitute “Settlement Payments” or “Margin
Payments” as set forth in 11 U.S.C. §§101(51A) and (38).

 

15.12                                        Compliance with Laws.  This
Agreement and the respective obligations of the Parties hereunder are subject to
present and future valid laws and valid orders, rules and regulations of duly
constituted authorities having jurisdiction.

 

15.13                                        Furnishing of Information and
Further Action.  The Parties will, upon request, provide such additional
information and take or obtain such further action as may be reasonably required
to allow the Parties to efficiently and effectively carry out their respective
obligations hereunder and to determine and enforce individual or collective
rights under this Agreement, including but not limited to the execution of a
contract for arbitration with the Governing Body.

 

15.14                                        Faithful Performance and Good
Faith.  The Parties shall faithfully perform and discharge their respective
obligations in this Agreement and endeavor in good faith to negotiate and settle
all matters arising during the performance of this Agreement which are not
specifically provided for herein.

 

15.15                                        No Partnership; Relationship.  This
Agreement shall not create or be construed to create in any respect a
partnership or any agency or joint venture relationship between the Parties. 
The relationship of Gavilon and Producer established by this Agreement is that
of independent contractors, and nothing contained in this Agreement shall be
construed: to give either Party the power to unilaterally direct and control the
day-to-day activities of the other or to be considered an agent of the other; to
constitute the Parties as partners, joint ventures, co-owners or otherwise; or
to allow either Party to create or assume any obligation on behalf of the other
Party for any purpose whatsoever.  Except as otherwise provided herein, nothing

 

23

--------------------------------------------------------------------------------


 

contained in this Agreement shall be construed as conferring any right or
benefit on a person not a Party to this Agreement.

 

15.16                                        Notice Addresses.  Except as
specifically otherwise provided herein, any notice or other written matter
required or permitted to be given hereunder by one Party to the other Party
pursuant to the terms and conditions of this Agreement, shall be deemed to be
sufficiently given if delivered by hand or sent by certified mail, nationally
recognized delivery service or by fax, and addressed as follows:

 

If to Gavilon:

Gavilon, LLC

Eleven ConAgra Drive

Omaha,  NE 68102-5011

Attn:  Senior Director - Renewable Fuels

Fax:  (402) 221-0228

Phone: (402) 889-4300

E-mail: Scott.Bunz@gavilon.com

 

With a copy to:

Gavilon, LLC

Eleven ConAgra Drive, STE 11-160

Omaha, NE 68102

Fax: (402) 221-0228

Phone: (402) 889-4027

Attn:  Legal Department

E-mail: Kathryn.Murphy@gavilon.com

 

If to Producer:

Heron Lake BioEnergy, LLC

91246 390th Avenue

Heron Lake, MN 68301

Fax: (507) 793-0078

Phone: (507) 793-0077

Attn:  Bob Ferguson

E-mail: bobf@heronlakebioenergy.com

 

With a copy to:

Lindquist & Vennum PLLP
4200 IDS Center, 80 S. 8th Street

Minneapolis, MN 55402

Fax: (612) 371-3207

Phone: (612) 963-0600

Attn:  Michael Weaver

E-mail: mweaver@lindquist.com

 

Where this Agreement indicates that notice or information may be provided
electronically or by email, such notice or information shall be deemed provided
if sent to the email address of such Party indicated above and shall be
effective as of the date sent if sent prior to 5:00 p.m. Central Time on a
Business Day, otherwise effective as of the next Business Day.  Either Party may
give notice to the other Party (in the manner herein provided) of a change in
its address for notice.  Any notice or other written matter shall be deemed to
have been given and received: if delivered by hand, certified mail or delivery
service on the date of delivery or the date delivery is refused; and, if sent by
fax before or during normal business hours, on the Business Day of the sending
of the notice and the machine-generated evidence of receipt or if after normal
business hours,

 

24

--------------------------------------------------------------------------------


 

on the Business Day following the sending of the notice and the machine
generated evidence of receipt.

 

15.17                                        Costs to be Borne by Each Party. 
Producer and Gavilon shall each pay their own costs and expenses incurred in the
negotiation, preparation and execution of this Agreement and of all documents
referred to herein.

 

15.18                                        Counterparts.  This Agreement may
be executed in multiple counterparts with the same effect as if Producer and
Gavilon had signed the same document and all counterparts will be construed
together and constituted as one and the same instrument.  Each counterpart
signature may be executed and delivered to the other Party by facsimile machine
or electronic transfer, and the signature as so transmitted shall be as binding
upon the executing Party as its original signature, without the necessity of the
recipient Party to establish original execution or the existence of such
original signature or the document to which affixed, all of which shall be
deemed waived.

 

15.19                                        Severability.  Any provision of
this Agreement which is or becomes prohibited or unenforceable in any
jurisdiction shall not invalidate or impair the remaining provisions of this
Agreement, and the remaining terms of this Agreement shall continue in full
force and effect or, if allowed by the law of the applicable jurisdiction, it
shall be amended so as to most closely conform to the original intent of this
Agreement without the offending provision, and as so amended shall continue in
full force and effect.

 

15.20                                        Headings; Interpretations.  The
article and section headings used herein are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. 
Unless the context of this Agreement otherwise requires, (i) words of any gender
shall be deemed to include each other gender; (ii) words using the singular or
plural number shall also include the plural or singular number, respectively;
and (iii) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative or
similar words shall refer to this entire Agreement.  This Agreement is the
product of negotiation by and among the Parties hereto.  This Agreement shall be
interpreted and construed neutrally as to all Parties, without any Party deemed
to be the drafter of this Agreement.

 

15.21                                        Waiver.  No delay or omission in
the exercise of any right, power or remedy hereunder shall impair such right,
power or remedy or be construed to be a waiver of any default or acquiescence
therein.

 

15.22                                        Interpretation.  This Agreement
shall not be interpreted against the Party drafting or causing the drafting of
this Agreement.  All Parties hereto have participated in the preparation of this
Agreement.  In the event of an inconsistency between or among the following
documents entered into by the Parties, the following order of precedent shall
govern:

 

15.22.1                               The Master Agreement to the extent
specifically referenced herein;

 

15.22.2                               This Agreement; and

 

15.22.3                               A Confirmation, confirmation of purchase
and sale transaction, or other document used for the purposes of a Confirmation,
including but not limited to, any general terms contained therein.

 

15.23                                        Incorporation of
Exhibits/Schedules.  The exhibits and schedules attached hereto form an integral
part of this Agreement and are hereby incorporated herein by reference.

 

25

--------------------------------------------------------------------------------


 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement by their respective
proper signing officers as of the Commencement Date.

 

 

GAVILON, LLC

 

 

 

 

 

By:

John W. Neppl

 

 

 

 

Its:

CFO

 

 

 

 

Date:

8/30/11

 

 

 

 

 

 

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

 

 

By:

Robert J. Ferguson

 

 

 

 

Its:

CEO

 

 

 

 

Date:

August 30, 2011

 

Ethanol and Distiller’s Grains Marketing Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ETHANOL SPECIFICATIONS

 

Specification Points

 

Test Method

 

Shipments

 

Deliveries(1)

 

 

 

 

 

 

 

Apparent Proof, 60°F

 

Hydrometer

 

Report

 

 

Or Density, 60°F

 

ASTM D-4052

 

Report

 

 

 

 

 

 

 

 

 

Water, Volume %, Maximum

 

ASTM E-203 or E-1064

 

1.24

 

 

 

 

 

 

 

 

 

Ethanol, Volume %, Minimum

 

ASTM D-5501

 

92.1

 

93.0

 

 

 

 

 

 

 

Methanol, Volume%, Maximum

 

ASTM D-5501

 

0.5

 

 

 

 

 

 

 

 

 

Sulphur, ppm (wt/wt), Maximum

 

ASTM D5453

 

10

 

 

 

 

 

 

 

 

 

Solvent Washed Gum,

 

ASTM D-381

 

 

 

 

mg/100mL

 

Air Jet Method

 

 

 

 

Maximum

 

 

 

5

 

 

 

 

 

 

 

 

 

Potential Sulfate, mass ppm

 

ASTM D7319

 

 

 

 

Maximum

 

 

 

4

 

 

 

 

 

 

 

 

 

Chloride, mg/L

 

ASTM D-512-81

 

 

 

 

Maximum

 

Procedure C,

 

32

 

 

 

 

Modified per D-4806

 

 

 

 

 

 

 

 

 

 

 

Copper, mg/L

 

ASTM D-1688

 

 

 

 

Maximum

 

Method A,

 

0.08

 

 

 

 

Modified per D-4806

 

 

 

 

 

 

 

 

 

 

 

Acidity (as acetic acid), Mass %

 

ASTM D-1613

 

 

 

 

Maximum

 

 

 

0.007

 

 

 

 

 

 

 

 

 

pHe

 

ASTM D-6423

 

 

 

 

Minimum

 

 

 

6.5

 

 

Maximum

 

 

 

9.0

 

 

 

 

 

 

 

 

 

Appearance @ 60°F

 

Visual Examination

 

Visibly free of suspended or precipitated contaminants. Must be clear and
bright.

 

 

 

 

 

 

 

Denaturant Content and Type(2)

 

 

 

 

 

 

Volume%

 

 

 

2

 

 

 

 

 

 

 

 

 

Corrosion Inhibitor Additive,

 

Minimum treat rate

 

Vendor

 

Additive

One of the following is required:

 

20 lbs./1000 bbls.

 

Octel

 

DCI-11

 

 

20 lbs./1000 bbls.

 

G. E. Betz

 

Endcor GCC9711

 

 

20 lbs./1000 bbls.

 

Petrolite

 

Tolad 3222

 

 

20 lbs./1000 bbls.

 

Nalco

 

5403

 

 

20 lbs./1000 bbls.

 

Betz

 

ACN 13

 

 

20 lbs./1000 bbls.

 

Midcontinental

 

MCC5011E

 

 

13 lbs./1000 bbls.

 

Midcontinental

 

MCC5011PHE

 

 

13 lbs./1000 bbls.

 

Petrolite

 

Tolad 3224

 

 

13 lbs./1000 bbls.

 

US Water Services

 

Corrpro 654

 

 

15 lbs./1000 bbls.

 

Nalco

 

5624A

 

 

13 lbs./1000 bbls.

 

US Water Services

 

Corrpro 656

 

--------------------------------------------------------------------------------

(1)  Delivered products meets all applicable requirements at time and place of
delivery.

(2)  Only approved denaturants listed in D4806.  The denaturant range must be
within the guidelines provided for in IRS Notice 2009.06, which is 1.96% to no
more than 2.5%.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

CO-PRODUCT SPECIFICATIONS

 

Unless otherwise set forth in a specific feed tag or confirmation, all
distiller’s grains shall comply with the following specifications, which
specifications may be adjusted by Gavilon upon notice to Producer, to include
specifications for other distiller’s grains not listed below or to conform to
market standards and specifications included in Gavilon’s other marketing
agreements for similar products.  In the event of any discrepancy between a
specific feed tag or confirmation and a specification set forth in this
Exhibit “B”, the specification set forth in the feed tag or confirmation shall
be binding.

 

 

 

Crude
Protein

 

Crude
Fat

 

Crude Fiber

 

Maximum
Ash

 

 

 

 

 

Min

 

Min

 

Max

 

Max

 

Moisture

 

Dry Distiller’s Grain

 

25

%

7.5

%

15

%

5.5

%

12.5%
Maximum

 

Modified Wet Distiller’s Grain

 

11

%

4

%

5.5

%

3

%

60%
Maximum

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “C-1”

 

CONFIRMATION

 

CONFIRMATION OF PURCHASE AND SALE TRANSACTION

 

[ADDRESS]

 

[DATE]

 

This letter shall confirm the agreement reached on [                        ],
20       between, Gavilon, LLC (“Gavilon”) and Heron Lake BioEnergy, LLC
(“Counterparty”) regarding the sale and purchase of
                               under the terms and conditions as follows:

 

PRODUCER:

 

 

 

 

 

BUYER:

 

 

 

 

 

COMMODITY:

 

 

 

 

 

TYPE / QUALITY:

 

 

 

 

 

CONTRACT QUANTITY:

 

 

 

 

 

CONTRACT PRICE:

 

 

 

 

 

DELIVERY POINT(S):

 

 

 

 

 

PERIOD OF DELIVERY:

 

To

 

 

 

OTHER TERMS:

 

 

 

This Confirmation is being provided pursuant to and in accordance with the
Ethanol and Distiller’s Grains Marketing Agreement dated as of August         ,
2011 (the “Master Agreement”) between Gavilon and Counterparty, and constitutes
part of and is subject to all of the terms and provisions of such Master
Agreement.  Terms used but not herein defined shall have the meanings ascribed
to them in the Master Agreement.

 

Please confirm that the terms stated herein accurately reflect the agreement
between you and Gavilon by returning an executed copy of this Confirmation by
facsimile to Gavilon.  If you do not execute and return this Confirmation by
5:00 p.m. Central Standard (or Daylight) Time on the second (2nd) Business Day
following your receipt hereof, you will be deemed to have accepted and agreed to
all of the terms included herein, including the terms and provisions of the
Master Agreement.

 

“Gavilon”

“Counterparty”

GAVILON, LLC

Heron Lake BioEnergy, LLC

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “C-2”

 

FORM OF CONFIRMED ORDER

 

[Letterhead]

Contract of Purchase

 

 

Seller:

Date:

[SELLER ADDRESS]

Our No:

 

Your No:

 

Broker: Broker No:

 

Broker Cont.

 

 

Buyer:

 

GAVILON, LLC-OMAHA

11 CONAGRA DRIVE

OMAHA NE 68102 Ph#:

(402)889-4371

 

 

BUYER AND SELLER HEREBY AGREE TO, AND CONFIRM, THE PURCHASE AND SALE OF THE
REFERENCED COMMODITIES, SUBJECT TO THE TERMS AND CONDITIONS STATED BELOW AND ON
THE REVERSE SIDE OF THIS CONFIRMATION. FAILURE TO ADVISE GAVILON VIA E-MAIL,
FAX, OR OTHER WRITTEN FORM WITHIN FIVE (5) BUSINESS DAYS FOLLOWING YOUR RECEIPT
OF THIS CONFIRMATION OF ANY DISCREPANCY, OBJECTION TO, OR DISAGREEMENT WITH THIS
CONFIRMATION SHALL RESULT IN THIS CONFIRMATION’S AUTOMATICALLY BEING DEEMED
ACCEPTED BY YOU.

 

Commodity:

DISTILLER’S GRAINS

Quantity:

 

Shipment:

 

Price:

 

Shipping Basis:

 

Weights To Apply:

 

Terns:

 

 

Remarks:

 

 

 

GAVILON, LLC — OMAHA

 

[SELLER]

 

 

 

By

 

 

 

By:

 

 

NOTE: The lack of a signature shall not prevent a valid and binding agreement
from being formed between the parties.

 

The provisions of: (a) the Electronic Signatures in Global and National Commerce
Act (“E-Sign”); (b) the Uniform Electronic Transactions Act (“UETA”); and
(c) Amended Article 2 of the Uniform Commercial Code relating to electronic
contracting (“Amended Article 2”) shall apply to this contract. In the event of
a conflict between or among the provisions of any of the foregoing, such
conflict shall be resolved as follows: (y) the provisions of E-Sign shall have
precedence over those of UETA; and (z) the provisions of UETA shall have
precedence over those of Amended Article 2. However, all such provisions shall
be reasonably interpreted so as to avoid conflicts between or among them. 
Nothing in this provision shall be interpreted or deemed to be a waiver of any
other rule of evidence governing the admissibility of an Imaged Document.

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1. Whether or not Seller is an active member of any of the following
associations, and to the extent not inconsistent with the terms and conditions
of this Contract, the rules, regulations and standards of the following
associations (the “Associations”) shall apply respectively to each of the
commodities governed thereby: the National Grain and Feed Association, the
American Fats and Oils Association, the National Oilseed Processors Association,
the American Dehydrators Association, the Canadian Oilseed Processors
Association, and the National Cottonseed Products Association. If more than one
Association purports to govern a given commodity, the rules and regulations of
the association appearing later in the list shall apply.

2. Buyer and Seller may be collectively referred to as “the Parties” or
individually as “the Party”.

3. Whether or not an active member of any of the Associations referenced in
Paragraph I hereof, Seller acknowledges that it understands the provisions of
the applicable Association’s rules, regulations and standards, and Seller agrees
to be bound thereby. The Parties agree to settle any controversies hereunder by
arbitration, that the arbitration rules of the applicable Association shall be
the basis of said arbitration or if the applicable Association does not have
arbitration rules, then according to the rules of the American Arbitration
Association, and that the decision and award determined by such arbitration
shall be final and binding upon the Parties.

4. It is agreed that neither Party to this Contract shall delegate the
performance of any obligation hereunder nor assign any rights arising hereunder,
to any third person without the prior written consent of the other Party.

5. Seller warrants that commodities delivered under this Contract will be free
and clear, from and after time of delivery, of any security interest, lien,
claim or encumbrance and that Seller has good and merchantable title thereto.
Seller agrees that should any lien, security interest or encumbrance be claimed
against any commodity sold hereunder, Seller will immediately cause the same to
be discharged and terminated; and, will hold Buyer harmless therefrom; and,
indemnity Buyer from any costs or losses incurred as a result of such claim.

6. Seller expressly represents and warrants that the commodity or commodities
hereby purchased are of the grade indicated, and if none is indicated, that the
commodity or commodities are suitable for feeding to poultry and livestock.
Seller indemnifies and holds Buyer harmless against any liability, loss, cost,
expense or damage related to the failure of any portion of the commodities
purchased hereunder to meet Food and Drug Administration or other applicable
governmental agency’s rules, regulations and standards for said commodity, as
well as the applicable Association’s (as referenced in paragraph I hereof)
rules, regulations, and standards for such commodity. Buyer’s payment will not
constitute acceptance of a commodity sold hereunder or serve to waive Buyer’s
rights to reject the commodity or recover damages should the commodity fail to
comply with the terms or specifications of this Contract. Buyer specifically
reserves all rights and remedies available to it under the applicable
Association’s (referenced in Paragraph I hereof) rules, regulations, and
standards; and the Uniform Commercial Code in effect within the jurisdiction
under which this Contract is governed, if any of the commodity sold hereunder
fails to comply with the warranties, descriptions, and requirements set forth in
this Contract, or the applicable Association’s rules, regulations, and
standards. In addition to and without waiving any of Buyer’s other remedies
hereunder, Buyer may, at its sole option, request that the Seller replace any or
all portions of any shipment of commodities hereunder which fails to comply with
the terms of this Contract; said replacement shipment to be at Sellers sole cost
and expense and occur within seven (7)days of Sellers receipt of Buyer’s notice
of the commodity’s non-compliance with this Contract.

7. Buyer expressly reserves the right to cancel this Contract within the meaning
of UCC section 2106 based upon the occurrence of any of the following: (a) the
insolvency or financial condition of Seller; (b) the appointment for taking
possession of any Seller’s assets or any part thereof by any third party,
including a trustee, receiver, creditor or other party; (c) the breach of any
warranty; or, (d) any other defaults hereunder.

8. This Contract assumes Buyer is purchasing free-flowing commodities. In the
event any commodity arrives at its destination and does not freely flow, Buyer
reserves the right to reject the shipment. If Buyer rejects the shipment Seller
shall be responsible for all transportation, rail, freight and delivery charges.

9. In the event Seller breaches this Contract in any manner, Seller shall be
liable to Buyer for any and all damages, including consequential damages,
incidental damages, and any lost profits incurred as a result thereof and shall
pay Buyers reasonable attorney fees, court costs and expenses incurred in the
enforcement of this Contract and any collection activities related thereto.

10. In the event that a party hereto (the “Defaulting Party”) becomes insolvent,
or suffers or consents to or applies for the appointment of a receiver, trustee,
custodian or liquidator of itself or any obits property, or generally fails to
pay its debts as they become due, or makes a general assignment for the benefit
of creditors, or files a voluntary petition in bankruptcy, or seeks
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Code, Title II of the United States Code,
as amended or recodified from time to time, or under any state or federal law
granting relief to debtors then the other party (the ‘‘Non-defaulting Party”)
may (i) immediately cancel this Contract and all other Contracts between the
parties hereto, (ii) liquidate such cancelled Contracts in a commercially
reasonable manner, and (iii) aggregate such liquidated amounts into a single
liquidated settlement amount (the “Settlement Amount”) due, which shall be due
and payable two (2) business days after written notice by the Non-defaulting
Party. In addition, the Non-defaulting Party may set-off any amounts owed by the
Defaulting Party to the Non-defaulting Party under any other agreements between
the parties against any Settlement Amount owed by the Non-defaulting Party to
the Defaulting Party hereunder. The parties agree that each of them is a forward
contract merchant as set forth in II U.S.C. Section 101(25). The parties also
agree that this Contract and any other commodity contract between the parties
are all forward contracts as defined in II U.S.C. Section 101(25). The payments
and transfers described herein shall constitute “Settlement Payments” or “Margin
Payments” as set forth in II U.S.C. Sections 101(5IA) and (38).

11. Railcars must be loaded to capacity as required by railroad companies.
Seller to pay weighing, inspection, trackage, and interest charges, if any.
reconsigned rail cars cannot be utilized on this Contract unless consented to by
Buyer in writing prior to loading. Buyer reserves the right to change
destination offal shipments prior to departure of the railcar from Sellers
facility.

12. If confirmation calls for delivery beyond fourteen (14) days from the date
of this Contract, Buyer may demand from Seller a margin deposit often percent
(10%) of the gross value of this Contract to be considered as margin on equity,
and Buyer may demand such further payments from Seller as may be necessary to
maintain a deposit on this Contract often percent (10%) of the gross value of
this Contract, plus an amount equal to the difference between the
contract-price-value and the prevailing market price-value, if the market is
above the Contract price. Seller agrees to pay such margin on demand and if not
paid, Buyer may exercise the same rights as if Seller had defaulted on this
Contract.

13. Each Party consents to the recording of all telephone conversations between
its representatives and the representatives of the other Party.

14. Any provision of this Contract which is prohibited or unenforceable in any
jurisdiction shall, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

15. Seller warrants it has read this Contract in its entirety and understands
its terms and legal effect. This Contract constitutes the entire understanding
between the Parties hereto and no modification or amendment of this Contract
shall be valid or binding unless agreed to by both Parties and confirmed by a
writing signed by the party to be charged. Seller agrees that the terms hereof
are acceptable and that Seller intends to be bound by the terms of this Contract
even if said terms differ from or conflict with the terms or conditions
contained in Sellers offer, acceptance on form of contract for such purchase.

16. Unless otherwise exempt, this Contract incorporates by reference the EEO
Clause contained in 41 C.F.R. Sections 60-1.4, 60-741.5, and 60-250.5.

17. Any original contract and/or transaction confirmation relating to a
transaction between the parties may be converted to and saved in electronic
format (the “Imaged Document”). Each party waives any objection it may have to
the admissibility of such Imaged Document in any judicial, arbitration,
mediation, administrative, or other proceeding involving the parties to the
extent such objection is based on any rule of evidence that: (a) requires
authentication or identification of the Imaged Document; (b) requires an
original document; or (c) governs the admissibility of duplicates. In addition,
each party acknowledges that Imaged Documents are business records within the
meaning of the business records exception to the hearsay rule.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

INSURANCE COVERAGES

 

Commercial General Liability Insurance - $1,000,000 per occurrence/$2,000,000
aggregate

 

Policy shall include coverage for liability resulting from Premises/Operations,
Products and Completed Operations, Blanket and Contractual Liability.  Policy
shall also include coverage for Broad Form Property Damage, including explosion,
collapse and underground hazards.  Such insurance shall be on an occurrence
basis.

 

Environmental Pollution Liability Insurance - $1,000,000 per
occurrence/$2,000,000 aggregate

 

Policy shall include coverage for bodily injury or property damage arising from
the handling, storage, processing, discharge or dispersion of pollutants on or
about the Producer’s premises.  Such insurance may be on an occurrence basis or
claims-made basis.

 

Prior to the initial sale of Product and at all times during the Term of the
Agreement, Producer and Gavilon shall carry insurance in accordance with the
requirements described above.  These requirements may be satisfied by issuance
of separate policies or a combination of policies with umbrella/excess liability
policies.

 

Producer and Gavilon shall also carry excess or umbrella liability insurance
with limits of at least $4,000,000 per occurrence for bodily injury or property
damage in excess of the limits afforded for general liability provided above.

 

Producer shall also carry the following insurance coverages:

 

Workers’ Compensation with statutory limits as required by the State of
Minnesota.  Employers liability with limits of $1 million per accident, $1
million disease - each employee and $1 million policy limits

 

All Risk Property insurance coverage for the Product and any Grain (as defined
in the Storage Agreement) which is located at the Plant and not part of the
Product.  All Grain shall be insured for the full market value and property
insurance coverage will include, but not be limited to, perils of wind, fire,
lightning, flood, theft and infestation.

 

Producer and Gavilon shall provide notification to the respective party at least
thirty (30) days prior to the effective date of any cancellation or change that
would affect the insurance requirements described above or put them out of
compliance of such policies.  In the event that a Party receives notice that the
other Party’s insurance shall be canceled, and in the event that the Party
receiving notice does not receive a subsequent Certificate of Insurance showing
that the other Party is in compliance with the insurance requirements set forth
above, the Party receiving notice shall have the right to either (i) purchase
insurance for the defaulting Party and set off all costs for such insurance in
accordance with the terms of the Master Agreement, or (ii) terminate this
Agreement.

 

--------------------------------------------------------------------------------